 

Exhibit 10.2

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

AMERICAN FINANCE OPERATING PARTNERSHIP, L.P.

 

This Amendment No. 1, dated as of February 15, 2017 to the Amended and Restated
Agreement of Limited Partnership of American Finance Operating Partnership, L.P.
(the "Partnership") dated September 6, 2016 (the "Partnership Agreement") is
being executed pursuant to Sections 12.3 and 7.1(a)(i)(X) of the Partnership
Agreement, to admit American Realty Capital Retail Advisor, LLC (the “RCA
Advisor”), Lincoln Retail REIT Services, LLC (“Lincoln”) and Genie Acquisition,
LLC (“Merger Sub”) to the Partnership as a Limited Partner as contemplated by
the Agreement and Plan of Merger dated September 6, 2016 among the Partnership,
American Finance Trust, Inc., American Realty Capital — Retail Centers of
America, Inc., American Realty Capital Retail Operating Partnership, L.P. and
Genie Acquisition, LLC (the “Merger Agreement”).

 

A.         The Company has issued 30,600.504 Partnership Units to the RCA
Advisor, 172,921.192 Partnership Units to Lincoln and 38,210,198 Partnership
Units to Merger Sub pursuant to Section 2.1(c) of the Merger Agreement.

 

B.          This Amendment is being executed to update the list of Partners set
forth on Schedule A to the Partnership Agreement to reflect the admission of the
RCA Advisor, Lincoln and Merger Sub to the Partnership as Additional Limited
Partners pursuant to Section 12.2 of the Partnership Agreement.

 

The Partnership Agreement is hereby amended as follows:

 

1.           Exhibit A to the Partnership Agreement is hereby amended by
replacing Exhibit A attached to the Partnership Agreement with Exhibit A
attached to this Amendment.

 

2.           This Amendment supersedes all prior amendments to Exhibit A to the
Partnership Agreement. Except as modified hereby, the Partnership Agreement
remains in full force and effect.

 

3.           Capitalized terms not defined herein shall have the meaning
provided in the Partnership Agreement.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  GENERAL PARTNER:       AMERICAN FINANCE TRUST, INC.         By: /s/ Edward M.
Weil, Jr.     Name: Edward M. Weil, Jr.     Title: Chief Executive Officer and
President

 

 

 

 

Exhibit A

 

Partners’ Contributions and Partnership Interests

 

Name and Address of Partner   Type of Interest   Type of Unit   Capital
Contribution   Number of
Partnership Units   Percentage
Interest

American Finance Trust, Inc.

405 Park Avenue
New York, New York 10022

  General Partner
Interest   GP Units   $200,000   8,888   Less than 1%                          
Limited Partner
Interest   OP Units   None   66,116,656.586   62.62%                      
American Finance Advisors,
LLC   Limited Partner
Interest   OP Units   $2,020   90   Less than 1% 405 Park Avenue
New York, New York 10022   Limited Partner
Interest   Class B Units   None   1,052,420   1.0%                       Genie
Acquisition, LLC   Limited Partner
Interest   OP Units   None   38,210,198    36.19%

405 Park Avenue

New York, New York 10022

                                          American Realty Capital Retail
Advisor, LLC
405 Park Avenue
New York, New York 10022   Limited Partner
Interest   OP Units   None   85.648   Less than 1%                          

Limited Partner
Interest

  OP Units   None   30,514.856   Less than 1%                       Lincoln
Retail REIT Services,
LLC   Limited Partner
Interest   OP Units   None   172,921.192   Less than 1%

2000 McKinney Avenue, Suite 1000

Dallas, TX 75201

                                          American Finance Trust Special Limited
Partner, LLC
405 Park Avenue
New York, New York 10022   Special Limited Partner
Interest   None   None   Not applicable   Not applicable

 

 

